                         Case 18-17727-LMI          Doc 86      Filed 12/10/20          Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                                   www.flsb.uscourts.gov

       In re: Oscar Alechvargas                                            Case No. 18-17727-LMI
              Yaima Alechvargas
                                                                           Chapter 13
                                Debtor(s)      /

                                       RENEWED OBJECTION TO CLAIM

                                    IMPORTANT NOTICE TO CREDITOR:
                                  THIS IS AN OBJECTION TO YOUR CLAIM

               This objection seeks either to disallow or reduce the amount or change the
        priority status of the claim filed by you or on your behalf. Please read this objection
        carefully to identify which claim is objected to and what disposition of your claim is
        recommended.

               If you disagree with the objection or the recommended treatment, you must
        file a written response WITHIN 30 DAYS from the date of service of this objection,
        explaining why your claim should be allowed as presently filed, and you must serve
        a copy to the undersigned [attorney][trustee] OR YOUR CLAIM MAY BE DISPOSED
        OF IN ACCORDANCE WITH THE RECOMMENDATION IN THIS OBJECTION.

              If your entire claim is objected to and this is a chapter 11 case, you will not
        have the right to vote to accept or reject any proposed plan of reorganization until
        the objection is resolved, unless you request an order pursuant to Bankruptcy Rule
        3018(a) temporarily allowing your claim for voting purposes.

               The written response must contain the case name, case number, and must be
        filed with the Clerk of the United States Bankruptcy Court.

                 301 North Miami Avenue, Room 150, Miami, FL 33128

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, Debtor objects to the following claim(s)
        filed in this case:
        Claim                                                       Amount of
        No.              Name of Claimant                           Claim

        16-2            Navient Solutions, LLC on behalf of                $17,172.02
                        Department of Education Loan Services

        Basis for Objection and Recommended Disposition

        On or about September 11, 2019, Creditor filed an amended general unsecured proof of claim in the
        amount of $17,172.02 for a student loan. The Debtors are proposing a 100% plan and will pay this
        Creditor direct and outside the plan since this is a non-dischargeable obligation. Debtor requests the
        claim be allowed as filed with no distribution from the Chapter 13 Trustee.
LF-24 (rev. 12/01/09)                                   Page 1 of 2
                         Case 18-17727-LMI          Doc 86     Filed 12/10/20      Page 2 of 3




               [Comment: See also Bankruptcy Rule 9011 (effect of signature) and Local Rules 7026-1(E)
        (motions to compel discovery) and 9076-1 (electronic service).]

        WHEREFORE the above-mentioned Debtor, respectfully requests that the Court grant the relief
        sought herein.
        *Notwithstanding the requirements of Bankruptcy Rule 3007, up to five objections to claim may be
        included in one pleading. (See Local Rule 3007-1(C).)

                                          CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true copy of the foregoing was sent on December 10, 2020
        electronically to Nancy K. Neidich, Trustee and mailed by First Class Mail unless otherwise noted to:

        Oscar and Yaima Alechvargas
        660 E 54 Street
        Hialeah, FL 33013-1664

        Nancy K. Neidich
        POB 279806
        Miramar, FL 33027

        Navient Solutions, LLC on behalf of:
        The Department of Education
        PO Box 9635
        Wilkes Barre, PA 18773-9635

        Navient Solutions, LLC
        c/o Antionette Miller, Spec.
        220 Lasley Ave
        Wilkes-Barre, PA 18706

        U.S. Department of Education
        c/o Betsy DeVos, Sec. of Education
        400 Maryland Avenue, SW
        Washington, D.C. 20202

        Honorable William Barr, Attorney General of the United States,
        Department of Justice, Room 4400,
        950 Pennsylvania Avenue N.W.,
        Washington, D.C. 20530-0001;

        Honorable Ariana Fajardo Orshan
        US Attorney for Southern District of FL,
        99 N.E. 4th Street,
        Miami, FL 33132;

        Special Assistant United States Attorney,
        c/o Civil Process Clerk
        51 S.W. 1st Avenue, P.O. Box 9,
        Miami, FL 33130;

        U.S. Attorney's Office
        c/o Civil Process Clerk
        99 N.E. 4th Street
        Miami, Fl. 33132


LF-24 (rev. 12/01/09)                                  Page 2 of 2
                         Case 18-17727-LMI           Doc 86      Filed 12/10/20        Page 3 of 3




        NAVIENT SOLUTIONS, LLC
        c/o Kane, John M., Manager
        123 S. JUSTISON STREET, SUITE 300
        WILMINGTON, DE 19801

        NAVIENT SOLUTIONS, LLC
        c/o CORPORATION SERVICE COMPANY
        1201 HAYS STREET
        TALLAHASSEE, FL 32301-2525

        NAVIENT SOLUTIONS, LLC
        13865 SUNRISE VALLEY DRIVE
        HERNDON, VA 20171


                                          CERTIFICATE OF ADMISSION

                I HEREBY CERTIFY that I am a member of the Bar of the United States District Court for the
        Southern District of Florida and I am in compliance with the additional qualifications to practice in this Court
        set forth in Local Rule 2090-1(A).
                                                                  Respectfully Submitted:

                                                                  Robert Sanchez, P.A.
                                                                  Attorney for Debtor
                                                                  355 West 49th Street
                                                                  Hialeah, FL 33012
                                                                  Tel. 305-687-8008
                                                                  Fax. 305-512-9701

                                                                  By: /s/ Robert Sanchez________________
                                                                     [X]Robert Sanchez, Esq., FBN#0442161

        The party filing this objection to claim must file a certificate of service in accordance with Local Rule 2002-
        1(F).




LF-24 (rev. 12/01/09)                                    Page 3 of 2
